Case 2:16-cv-13734-DPH-DRG ECF No. 83-1, PageID.1727 Filed 07/08/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 KEVIN SCOTT

          Plaintiff,
                                                             Case No.: 2:16-cv-13734
 - vs -                                                      Hon.: Denise Page Hood
                                                             Mag. David R. Grand
 TROTT LAW, P.C

          Defendant.

                                                                                         /
 THE RUBINSTEIN LAW FIRM                              TROTT LAW, P.C.
 Jan Jeffrey Rubinstein (P57937)                      Robert J. Kinggo (P68442)
 Ryan P. Richardville (P77335)                        Attorneys for Trott Law, P.C.
 Attorneys for Kevin Scott                            31440 Northwestern Hwy. Ste 200
 30150 Telegraph Rd., Ste. 444                        Farmington Hills, MI 48334
 Bingham Farms, MI 48025                              (248) 723-5765
 (248) 220-1415                                       rkinggo@trottlaw.com
 jjr@therubinsteinfirm.com
                                                                                             /
                                        BRIEF IN SUPPORT

     NOW COMES Plaintiff, KEVIN SCOTT, by and through his attorneys, THE RUBINSTEIN LAW

 FIRM, and for his Brief in Support of Plaintiff's Motion to Compel Defendants to Produce

 Responses to Plaintiff’s First Set of Interrogatories, Request for Production of Documents, and

 Deem Request for Admissions Admitted, respectfully states as follows:

 Concise Statement of Issues Presented

     On April 22, 2020, Plaintiff, KEVIN SCOTT, served his First Set of Interrogatories, Request for

 Production of Documents, and Request for Admissions upon Defendant, TROTT LAW, P.C. To date,

 Trott Law P.C. has selectively refused to provide any responses whatsoever.

                                                 1
Case 2:16-cv-13734-DPH-DRG ECF No. 83-1, PageID.1728 Filed 07/08/20 Page 2 of 3




 Controlling Authority Upon Which Relief is Sought

     Rule 33 of the Federal Rules of Civil Procedure provides that each interrogatory must be

 answered separately and fully in writing under oath and imposes a duty to provide all the

 information within the responding party’s knowledge and control. Similarly, Rule 34(b)(2)(A) of

 the Federal Rules of Civil Procedure requires that responsive documents be produced within (30)

 days of the service of a document request. Likewise, Rule 36 provides that in answering requests

 for admission of facts, if a matter is not admitted, the answer must specifically deny it or state in

 detail why the answering party cannot truthfully admit or deny. Rule 36(a)(3) specifically states

 that a matter is deemed admitted unless responded to with a denial or objection in writing signed

 by an attorney.

     Plaintiff’s discovery requests clearly fall within the scope of discoverable information set forth

 under Rule 26(b). Michigan courts encourage far-reaching, open, and effective discovery practice,

 and an incomplete or evasive answer is not an appropriate response to a discovery request and is

 to be treated as a complete failure to disclose, answer, or respond. Federal Rule of Civil Procedure

 37(a)(4); Merriweather v. United Parcel Serv., Inc., 2018 WL 3572527 (W.D. Ky July 25, 2018).

 Further, the requested discovery is imperative to allow Plaintiff to adequately prepare for Case

 Evaluation and Trial in this matter. Consequently, Plaintiff’s rights are greatly prejudiced without

 the requested discovery.

     WHEREFORE, Plaintiff, KEVIN SCOTT, respectfully requests this Honorable Court to enter an

 order compelling Defendant, TROTT LAW, P.C. to provide full and complete responses to Plaintiff’s

 First Set of Interrogatories, Request for Production of Documents, within ten (10) days, to further

 deem Plaintiff’s Request for Admission of Facts as Admitted, and to award such other relief as

 determined to be just and appropriate.


                                                  2
Case 2:16-cv-13734-DPH-DRG ECF No. 83-1, PageID.1729 Filed 07/08/20 Page 3 of 3




                                            Respectfully submitted,
                                           THE RUBINSTEIN LAW FIRM



                                      By:_  Jan Jeffrey Rubinstein
                                         Jan Jeffrey Rubinstein (P57937)
                                         Attorney for Plaintiff


 Dated: July 8, 2020




                                       3
